DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102008038052.
With regard to claim 10, DE ‘052 discloses a gasket (9) for engagement with a flange (3) of a header of a heat exchanger assembly (examiner notes this is an intended use limitation in the preamble and is given little patentable weight, as the gasket is capable of use with various elements with flanges it anticipates/makes obvious the claimed intended use. Additionally the disclosed uses in DE ‘052 (see paragraphs 1-2 of the Applicant provided machine translation) are in parts of an engine that would have some amount of heat exchanged therebetween or between 

With regard to claim 11, DE ‘052 discloses that the tabs are capable of bending at least approximately 90 degrees (as seen in Fig. 1).

With regard to claim 13, DE ‘052 discloses that each tab of the series of malleable tabs extends outward from the gasket (as seen in Figs. 2-3) along a plane that is parallel to a major face of the gasket (as seen in Figs. 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102008038052.
With regard to claim 12, DE ‘052 discloses that the gasket comprises a metallic face seal (i.e. the material of the seal is disclosed as being metallic in paragraphs 0002 and 0017, etc.), but is silent as to the specific material and thus fails to explicitly disclose that it is capable of withstanding temperatures of 800 degrees Farenheit (427 degree Celsius) or greater. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected a material that is capable of withstanding temperatures of 800 degrees Farenheit (427 degree Celsius) or greater as Examiner hereby takes Official Notice that the art is replete with examples of such gaskets being made of materials that can are capable of withstanding temperatures of 800 degrees Farenheit (427 degree Celsius) or greater. Such a 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected a material (e.g. stainless steel) that is capable of withstanding temperatures of 800 degrees Farenheit (427 degree Celsius) or greater for the gasket as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a modification would prvode the expected benefits of a gasket that can operate and seal in high temperature applications as desired by DE ‘052 (see paragraph 0002, etc. disclosing a high temperature environment).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675